Title: To James Madison from Elbridge Gerry, 18 April 1814
From: Gerry, Elbridge
To: Madison, James


        
          Dear Sir
          Washington 18th April 1814
        
        In the last battle which was fought by our army, before it went into winter quarters, Captain David Townsend lost his leg. This young Gentleman is the eldest son of Doctor David Townsend, was educated at Harvard University, has an excellent private character, is a gallant officer, & has great eclat for his bravery & good conduct on that occasion. Indeed his fame in general as an officer & a Gentleman stands high in the estimation of all who know him. Colo Aspinwall who commanded the regiment, has unsolicited rendered him in a letter now in the War office very honorable testimonials of his bravery & worth. It would give in that quarter great pleasure to every friend of Government, to which Doctor Townsend & all his family are firmly attached, to see this young gentleman handsomely noticed by the administration. In point of Rank, I presume it is usual, and the Secy of War by perusing this will determine it, to advance such meritorious sufferers; & as this young Gentleman since he left College, has served in a merchants counting house & is well versed in accounts, he would fill in an able manner any office in the staff department; & under his misfortune requires pecuniary aid. Doctor Townsend was attached to the army during the revolutionary war, & is an undeviating republican. I remain Dear sir, ever respectfully & most sincerely your Friend
        
          E. Gerry
        
      